DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 13, it is unclear what is the antecedent basis of the phrase “said steel having an at least martensitic transformation structure”. The plain meaning of the claim could be understood to require that the steel of the plate to be formed has the structure, whereas the Specification explains that the steel of the formed component has this structure. See Specification (paragraph 22). The claim is interpreted according to the characterization of the Specification.
Regarding Claim 13, it is unclear what is meant by the phrase “>0.09-0.2”. Does this mean greater than 0.09 and equal to 0.2? Does it mean greater than the range “0.09 to 0.2”? Does it have some other meaning?
Regarding Claim 13, the claim specifies that the total Nb+V+Ti can be as little as 0.09 wt. %, whereas the amount of Ti, alone, may need to be greater than 0.09 wt. % and whereas 
Regarding Claim 14, the lower endpoint for Nb+V+Ti (0.03 wt. %) is inconsistent with individually claimed amounts for reasons addressed above with respect to Claim 13, rendering Claim 14 indefinite. It would appear that the lower endpoint must be at least greater than 0.12 wt. %.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 16-18 are is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi JP 2010-174280 in view of Nishihata JP 4513608 B2. Kobayashi teaches steel of composition (Table 1, Steel I) that is heated to above the Ac3 temperature (860 versus ca. 828.7 degrees centigrade) (Table 1, Steel I; Table 2, No. 12) so as to form deformed and hardened (hat shaped) (pages 16 and 17) 100 % by area . 
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the claim objection of the Office Action mailed on 28 June 2021. Objection is withdrawn.

In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 28 June 2021. Applicant argues that meaning of martensitic transformation structure is consistent with 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Kobayashi in view of Nishihata of the Office Action mailed on 28 June 2021. Applicant argues that cited Steel I lacks B, but the claim does not require B. Furthermore, Kobayashi suggests including B in claimed range (page 2, top; Steel K). Applicant points out that claimed Ti fails to be anticipated in view of amendment. However, Steel I teaches Ti and Kobayashi teaches range for effective Ti that overlaps that claimed, rendering obvious the claimed amount. Applicant points out that Nb amount in Steel I is 0.03 wt. %, whereas claimed amount is greater than 0.03 wt. %. To the extent that there is a difference, the claimed amount abuts the disclosed amount, rendering the claimed amount obvious. See MPEP 2144.05. Furthermore, Kobayashi suggests range for Nb that directly 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
5 November 2021